Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the Supreme Court, Dutchess County, to assign index numbers to an order to show cause and an application for a writ of habeas corpus brought by the petitioner.
Upon the petition and papers filed in support of the proceeding, and no papers having been filed in opposition thereto, it is
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12,16).
*680The petitioner here has failed to demonstrate a clear legal right to the relief sought. Bracken, J. P., Rosenblatt, O’Brien and Altman, JJ., concur.